DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panicheva et al. (US 9,096,477).
Regarding instant claims 1 and 12, Panicheva et al. disclose a nutrient composition for treatment of plants comprising an electrolyzed solution comprising hypochlorous acid (Claim 1).  Panicheva et al. disclose that the nutrient composition comprising hypochlorous acid is suitable for pre-harvest and/or post-harvest spraying on plants, including vegetables, fruits, flowers, grains, cereals, tobacco plants, and other plants (Abstract; col. 3, ln. 58 to col. 4, ln. 18).  Panicheva et al. disclose that the nutrient solution may be applied by spraying for control and/or prevention of fungal and bacterial diseases (col. 8, ln. 46-62).   
Regarding instant claims 2, 8-10, 14, and 16-18, Panicheva et al. disclose that the nutrient composition may be applied to vegetables, fruits, grains, and cereals, which are plants that are consumable by a human or animal (col. 4, ln. 8-13).
Regarding instant claims 4, 15 and 20, Panicheva et al. disclose that the nutrient solution may be applied directly to the plant, such as by drenching, fogging and misting (col. 7, ln. 29-33; col. 7, ln. 65 to col. 8, ln. 12; col. 10, ln. 21-22).  Panicheva et al. also 
Regarding instant claim 5, Panicheva et al. disclose that the nutrient composition may be applied pre-harvest (col. 3, ln. 54-57).
Regarding instant claim 6, Panicheva et al. disclose applying the nutrient composition directly and/or indirectly to the plant, plant part, growth media, tuber, or seed using any suitable device, such as spraying, fogging, or drenching device (col. 7, ln. 65 to col. 8, ln. 1).  Therefore, the nutrient composition will necessarily also be applied to the surfaces and materials that are in contact with the plant.
Regarding instant claims 11 and 19, Panicheva et al. disclose the pH range is from about 3.5 to about 9.0, and from about 4.0 to 8.0 (col. 6, ln. 19-20).
Response to Arguments
Applicant’s Remarks filed 14 December 2021 have been fully considered but they are not persuasive.  Applicant argues that the oxidants in the solution of Panicheva et al. include clay and dichlorine monoxide, which are both inorganic compounds.  Thus, Applicant asserts that Panicheva et al. do not disclose use of 100% organic hypochlorous water alone.
The examiner respectfully argues that it is unclear what is intended by 100% organic hypochlorous water.  As argued above, hypochlorous acid is an inorganic compound.  Therefore, it is unclear if Applicant intends to exclude inorganic compounds, or if the compounds are based on plants and animals.  Also, the instant specification does not teach how to prepare 100% organic hypochlorous water, or what components are included in the hypochlorous water.  Panicheva et al. disclose preparing an electrolyzed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panicheva et al. (US 9,096,477) in view of Hartman et al. (US 6,227,466).
The teachings of Panicheva et al. are discussed above and incorporated herein by reference.  
With regard to instant claims 3 and 13, Panicheva et al. do not explicitly disclose spraying with an electrostatic sprayer, as instantly claimed.
Hartman et al. teach that electrostatic sprayers are commonly used in agricultural applications to apply pesticides and other agricultural chemicals to crops.  Electrostatic sprayers typically work based on the following basic principles.  Compressed air and liquid (for agricultural applications this is typically a pesticide) are separately piped into a nozzle, where the two mix in the process of atomization, forming small droplets of the liquid.  The atomized liquid then passes through a charged electrode, in the process of induction, which charges the droplets.  The droplets then, due to the flow of air, spray out to the crops.  The charge on the droplets causes the individual droplets to repel from each other scattering the spray for an even and wide spread application.  The charge on the droplets also leads to better application by causing the droplets to better adhere to the crops, which are at ground potential and electrically attract the charged droplets (col. 1, ln. 11-27).
Therefore, it would have been prima facie 
A person having ordinary skill in the art would have a reasonable expectation of success because Hartman et al. teach that electrostatic sprayers are commonly used in agricultural applications to apply pesticides and other agricultural chemicals to crops.  A person having ordinary skill in the art would reasonably expect the compositions according to Panicheva et al., which are sprayed onto the plants, to be suitable for application by electrostatic sprayer in order to evenly apply the solution to the plants.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panicheva et al. (US 9,096,477) in view of McPartland et al. (Contaminants of Concern in Cannabis: Microbes, Heavy Metals and Pesticides, 2017).
The teachings of Panicheva et al. are discussed above and incorporated herein by reference.
With regard to instant claim 7, Panicheva et al. do not explicitly disclose that the plant being treated includes cannabis sativa.  However, McPartland et al. teach that microbiological contaminants pose a potential threat to cannabis consumers (Abstract; pg. 457, Introduction; pg. 458-466, Sections 22.2-22.6).  McPartland et al. teach various methods for disinfecting cannabis in order to reduce harm (pg. 463-464, Section 22.4). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to use the compositions according to Panicheva et al. for the disinfection of McPartland et al.  Such would have been obvious because Panicheva et al. teach that their nutrient composition is suitable for controlling bacterial and fungal infection of plants, including pre-harvest and post-harvest infections caused by fungus, mold or bacteria, and McPartland et al. teach that .
Response to Arguments
Applicant’s Remarks filed 14 December 2021 have been fully considered but they are not persuasive.  Applicant argues that McPartland et al. teach away from use of chemicals such as pesticides or fertilizers on cannabis and suggests that plant inhabiting microorganisms may be the best way to prevent disease in cannabis.
The examiner respectfully argues that McPartland et al. teach that a plethora of plant pathogens attack cannabis.  At least 88 fungal species cause diseases in Cannabis, as do eight pathovarieties of plant pathogenic bacteria.  Some phytopathogens are unique to Cannabis, and some organisms are ubiquitous.  The most threatening diseases of flowering tops are caused by three ubiquitous fungi - Botrytis cinerea (the cause of gray mold), Trichothecium roseum (white mildew or pink rot), and Alternaria alternata (brown blight).  From a consumer perspective, a separate population of bacteria and fungi is of greater concern than phytopathogens: post-harvest storage microbes.  Storage organisms are saprophytes, rather than pathogens; and fungi are the primary cause of storage contamination.  Therefore, McPartland et al. teach that cannabis can be contaminated by bacteria and fungi.
Panicheva et al. teach that their electrolyzed water solutions are effective for controlling bacteria and fungi on crop plants such as fruits, vegetables, grasses, tobacco and ornamental plants.  Panicheva et al. teach that fungal and bacterial diseases controlled include Alternaria spp. and Botrytis cinereal.  Therefore, a person having ordinary skill in the art would have been motivated to treat the cannabis according to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616